DETAILED ACTION
Claims 1-12 are presented for examination based on the application filed 07/13/2018.
Claims 1-12 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-12 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically the ordered steps of: “deriving, from the second set of information, a third set of information comprising value propositions corresponding to the one or more unified architecture models to be designed (302(iii)); formulating, based upon the third set of information, a set of architectural objectives corresponding to the one or more unified architecture models to be designed (302(iv)); defining, based upon the set of architectural objectives, a plurality of system attributes comprising a framework for executing a set of architectural functions, wherein the plurality of system attributes and the set of architectural functions correspond to the one or more unified architecture models to be designed (302(v)); synthesizing, based upon the plurality of system attributes defined, an architectural structure comprising a plurality of architectural specifications corresponding to the one or more unified architecture models to be designed (302(vi)); and designing, based upon the architectural structure, a plurality of architectural processes defining a sequence of steps for architecting the plurality of digital products and digital services, wherein each of the plurality of architectural processes correspond to one of the plurality of architectural layers defined (302(vii)); extracting, based upon each of the plurality of architectural processes, an architectural layer specification for each of the plurality of architectural layers (303); and designing, based upon the architectural layer specification extracted for each of the plurality of architectural layers, the one or more unified architecture models for architecting the plurality of digital products and digital services (304).” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 5, and 9 of the instant application (as supported in specification e.g. at least the original claims and Figs. 3A-3B).
Prior Art of Record
The Prior art of reference Zhou (US Patent Application Publication No. 2016/0224336 A1) discloses: A framework for developing web and hybrid applications (Apps) of a project is described herein. In accordance with one aspect, a façade framework is provided. The façade framework includes a web library having a set of application program interfaces (APIs) of hybrid features of a mobile device, a hybrid library having a set of APIs of hybrid features of a mobile device, and a unified interface for interfacing with the web and hybrid libraries. Base code of a base project may be provided using an application development system. The base code may include common code to web assets common to the web and hybrid Apps of the project. The base code may be extended using the application development system to produce an extended code of the project, where the extended code includes hybrid features used by the project. The unified interface provides APIs from the web and hybrid libraries used by the project. The façade framework enables the extended code to serve as a unified code solution to both web and hybrid App of the project. (Abstract)
The Prior art of reference Janczuk (US Patent Application Publication No. 2016/0150053 A1) discloses: A multitenant infrastructure server (MTIS) is configured to provide an environment to execute a computer routine of an arbitrary application. The MTIS receives a request from a webtask server to execute the computer routine in a webtask container. The computer routine is executed in the webtask container at the MTIS. Upon successful execution of the computer routine, a result set is returned to the webtask server. If the execution of the computer routine is unsuccessful, an error notification is returned to the webtask server. The resources consumed during the execution of the computer routine are determined. The webtask container is destroyed to prevent persistent storage of the computer routine on the MTIS. (Abstract)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525. The examiner can normally be reached generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148